  Case 1:19-cv-00411-MN Document 18 Filed 03/12/20 Page 1 of 2 PageID #: 87



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

KARAMELION LLC,

                      Plaintiff,
                                                    C.A. No. 19-411-MN
        v.
                                                    PATENT CASE
QOLSYS, INC.,

                      Defendant.

                   JOINT STIPULATION TO DISMISS QOLSYS, INC.
                   WITH PREJUDICE PURSUANT TO RULE 41(A)(2)

        Plaintiff Karamelion LLC and Defendant Qolsys, Inc., pursuant to FED. R. CIV. P.

41(a)(2) and (c), hereby stipulate to dismiss all claims and counterclaims in this action asserted

between them WITH PREJUDICE with each Party to bear its own costs, expenses and attorneys’

fees.

Dated: March 12, 2020                               Respectfully Submitted,

DEVLIN LAW FIRM LLC                                 POTTER ANDERSON & CORROON LLP

/s/ Timothy Devlin                                  /s/ David E. Moore
Timothy Devlin (No. 4241)                           David E. Moore (#3983)
1526 Gilpin Avenue                                  Bindu A. Palapura (#5370)
Wilmington, DE 19806                                Stephanie E. O’Byrne (#4446)
(302) 449-9010                                      Hercules Plaza, 6th Floor
tdevlin@devlinlawfirm.com                           1313 N. Market Street
                                                    Wilmington, DE 19801
OF COUNSEL:                                         Tel: (302) 984-6000
                                                    dmoore@potteranderson.com
David R. Bennett                                    bpalapura@potteranderson.com
DIRECTION IP LAW                                    sobyrne@potteranderson.com
P.O. Box 14184
Chicago, IL 60614-0184                              Bryan A. Kohm
(312) 291-1667                                      FENWICK & WEST LLP
dbennett@directionip.com                            555 California Street
                                                    San Francisco, CA 94104
ATTORNEYS FOR PLAINTIFF                             Tel: (415) 875-2300
KARAMELION LLC                                      bkohm@fenwick.com

                                                1
Case 1:19-cv-00411-MN Document 18 Filed 03/12/20 Page 2 of 2 PageID #: 88




                                         ATTORNEYS FOR DEFENDANT
                                         QOLSYS, INC.


                                 WK
               SO ORDERED, this ________ day of March, 2020.


                                  ____________________________________
                                  ______________
                                              ________
                                                    ______________
                                                                ____
                                                                   _ ____________
                                  7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                   7KHH +RQRRUDEOH0DU\HOOHQ1RUHLND
                                  8QLWHG6WDWHV'LVWULFW-XGJH
                                   8QLWHG  G 6WDWHV 'LVWULFW -XGJH




                                     2
